DETAILED ACTION
This is in reference to communication received 21 May 2021. Claims 1, 3 – 8, 10 – 15 and 17 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 8 and 15 recites added limitation(s):
pushing the suspected abnormal media information display place for on-line punishment by marking a hit behavior corresponding to the suspected abnormal media information display place as invalid, and publishing the abnormal terminal.
However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Is applicant claiming publish (display to a user) that the terminal is an abnormal terminal, and user decides whether to take an action, or, the claimed invention is directed to the server actually punishing the abnormal terminal (e.g. ignoring it). 
Dependent claims 3 – 7, 10 – 14 and 17 – 20 inherit the deficiencies of parent claims 1, 8 and 15 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 8, 10 – 15 and 17 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 8 and 15 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. The limitations that set forth the abstract idea recites: 
Obtaining log information data (historical data), analyzing the obtained data to determine location of the users in the log, making a determination whether are a particular user is identified with plurality of regions, and the number of identified regions associated with the user is above certain threshold value, labeling the user as an abnormal user (abnormal terminal), is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
Applicant further performs statistical analysis for collecting a number of abnormal terminals corresponding to a first media information display place and a total number of terminals, calculates a first ratio of the number of abnormal terminals to the total number of 
Based on the results of the analysis, making a determination whether the terminal is an abnormal terminal, hit behavior of the content are not considered and abnormal terminal is provided an output, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
These are limitations toward receiving/obtaining data (gathering data), identifying data, performing data analysis, and making a determination based on the result of the analysis (determining that the terminal is an abnormal terminal (returning results), and providing results. Receiving data, performing data analysis and providing results is a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) 
The claim does not include additional element(s) that are sufficient to amount to significantly more than the judicial exception because  they are claimed with such level of generality that they do not provide too much detail . They represent routine and conventional activity.
Also simply implementing the abstract idea on a generic computer or with generic computer components  such as “by a processor” and “by a server” does not integrates the abstract idea into a practical application because they  do not impose any meaningful limitations on practicing the abstract idea.


Dependent claims 3 – 7, 10 – 14 and 17 – 20 define calculating ratios, making a determination that the plurality of medias are abnormal medias, or making a determination that the hit behavior of the abnormal media is not valid.
While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.

In addition, in claims 1, 8 and 15, applicant recites “…. determining …. the first media information display place as a suspected abnormal media information display place” which is deemed to be an insignificant extra-solution activity because the applicant has not positively claimed using the results of the determination to perform an activity (e.g. blocking the determined abnormal terminals or blocking the suspected abnormal media information display place to perform hit behavior) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 4, 7 – 8, 10 – 11, 14 – 15, 17 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boranov et al. US Publication 2011/0196009 in view of O'Sullivan et al. US Publication 2008/0162200 and Awadallah et al. US Publication 2010/0070620.

Regarding claims 1, 8 and 15, Baranov teaches system and method for information processing to detect advertising fraud (Boranov, controlling click fraud in the context of lntemet based online banner advertising) [Boranov, 0013], comprising: 
a memory storing instructions [Baranov, 0019]; and a 
processor in communicating with the memory, wherein, when the processor executes the instructions [Baranov, 0018, 0017];
obtaining, by a device comprising a memory and a processor in communication with the memory, first log information of a media information advertising system in a first time period (Baranov, The invention includes maintaining a database, such that the database includes details of one or more parameters that relate to at least one of the plurality of mobile devices; Request statistics may be stored in a database in the form of a function of time as a function that gives the amount of fraudulent events during a given time or the distribution of fraudulent events during a given time period) [Baranov, 0080, 0118]; 
obtaining, by the device based on the first log information, terminal information of a terminal that performs a hit behavior on a media information display place (Baranov, A mobile terminal may be identified by a number of unique identifiers (such as International Mobile Equipment Identity (IMEI), International Mobile Subscriber Identity (IMSI)) [Boranov, 0114]; 
determining, by the device based on the terminal information, regional information corresponding to the terminal, wherein the regional information is used to indicate at least one region in which the terminal is located (Baranov, examples of one or more parameters includes but not limited to IMEI number of the mobile device, geographic location of the mobile device, unique identified application running on the mobile device) [Baranov, 0127]; 
Boranov does not explicitly recite pushing the suspected abnormal media information display place for on-line punishment when determination is made that the first media information display place aa a suspected abnormal media information display place. However, O’Sullivan teaches system and method for reducing financial impact of click fraud. O’Sullivan teaches system and method for  testing a sample of click events for fraudulent clicks of the PPC link, wherein the testing of the sample of click events for fraudulent clicks is directed to detecting fraudulent non-human clicks of the PPC link; and in response to a percentage of clicks failing the testing being greater than a pre-determined tolerance level (threshold), reducing a charge for clicks of the PPC link (punishing the fraudulent device) [O’Sullivan, 0005]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Boranov by adopting teachings of O'Sullivan to minimize the click fraud in a Pay-Per-Click (PPC) advertising environment.
Boranov in view of O'Sullivan teaches system and method further comprising:
determining, by the device, whether a number of regions (a parameter of the one or more parameters that relate to at least one of the plurality of mobile devices stored by Boranov in a database) is greater than a first threshold in a preset time range, wherein the preset time range is shorter than the first time period (O'Sullivan, in response to a percentage of ; and 
in response to determining that the number of regions is greater than the first threshold in the preset time range, determining, by the device, that the terminal is an abnormal terminal (O'Sullivan, the testing for fraudulent clicks comprises: setting a maximum
number of expected non-fraudulent clicks that are expected for the PPC advertisement link during a set amount of time; detecting an actual click count for the PPC advertisement link during the set amount of time) [O'Sullivan, 0033]; 
collecting, by the device based on determining the abnormal terminal and through statistics (Baranov, data analysis may detect non-meaningful ad display requests or click through, identify bots among application users, and provide an estimate of the number of bots) [Baranov, 0014], a number of abnormal terminals corresponding to a first media information display place and a total number of terminals, the first media information display place being one of media information display places corresponding to the abnormal terminal (Boranov, Request statistics may be stored in a database in the form of a function of time as a function that gives the amount of fraudulent events during a given time or the distribution of fraudulent events during a given time period) [Boranov, 0118]; 
calculating, by the device, a first ratio of the number of abnormal terminals to the total number of terminals (Boranov, the amount of fraud from a particular user (abnormal terminal) for a certain period of time is calculated as a ratio of valid requests to requests , the first ratio being in range of 0 and 1, inclusive (0% to 100% (i.e. any value when ratio is computed)); 
determining, by the device, whether the first ratio is greater than a second threshold (O'Sullivan, wherein the testing of the sample of click events for fraudulent clicks is directed to detecting fraudulent non-human clicks of the PPC link; and in response to a percentage of clicks failing the testing being greater than a pre-determined tolerance level (threshold), reducing a charge for clicks of the PPC link (punishing the fraudulent device) [O’Sullivan, 0005]; and 
Boranov in view of O'Sullivan does not explicitly teach publishing the abnormal terminal. However, Awadallah teaches system and method directed to internet bots in network communications. Awadallah teaches when the number of recorded interaction events exceeds the threshold value in step 308, the agent encodes and sends the recorded data to a bot detection server in step 310 (publishes the abnormal terminal) [Awadallah, 0036]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Boranov in view of O'Sullivan by adopting teachings of Awadallah to prevent attempts of fictitious clicks on advertising-supported links, aka “click fraud”.
Boranov in view of O'Sullivan and Awadallah teaches system and method further comprising:
in response to determining that the first ratio is greater than the second threshold, determining, by the device, the first media information display place as a suspected abnormal media information display place (O'Sullivan, wherein the testing of the sample of click events for fraudulent clicks is directed to detecting fraudulent non-human clicks of the PPC link; and in response to a percentage of clicks failing the testing being greater than a pre-determined tolerance level (threshold), reducing a charge for clicks of the PPC link (punishing the fraudulent device) [O’Sullivan, 0005], and pushing the suspected abnormal media information display place for on-line punishment by: 
marking a hit behavior corresponding to the suspected abnormal media information display place as invalid, and publishing the abnormal terminal (Awadallah, when the number of recorded interaction events exceeds the threshold value in step 308 (when the comparison of the determined value to the threshold value is not met) , the agent encodes and sends the recorded data to a bot detection server in step 310 (publishes the abnormal terminal; the server may adjust a communication policy with the client system. For example, if the bot detection server determines that one or more bots are running on a client system, the server may ignore clicks on the advertisements from the client system or discontinue serving advertisements to the client system) [Awadallah, 0036, 0038]. 

Regarding claims 3, 10 and 17, applicant is performing the analysis of another parameter using second set of data which is representative of data collected over different time range, therefore, Boranov in view of O’Sullivan and Awadallah teaches system and method further comprising: 
obtaining, by the device, second log information in a second time period, wherein a time range of the second time period is greater than a time range of the first time period (Baranov, data analysis may detect non-meaningful ad display requests or click through, identify bots among application users, and provide an estimate of the number of bots [Baranov, 0014]; 
obtaining, by the device based on the second log information, a first hit rate of a second media information display place in a first preset time range and a second hit rate of the second media information display place in a second preset time range, wherein the first preset time range and the second preset time range are different (Baranov, detection of fraudulent generation of advertisement views of advertiser(s) (first advertisement, second advertisement) supported content on mobile devices provide for the analysis of data and data exchange between groups of mobile devices and an advertising server) [Baranov, 0014]; 
calculating, by the device, a second ratio of the first hit rate to the second hit rate; determining, by the device, whether the second ratio is less than the second threshold (Baranov, the amount of fraud from a particular user for a certain period of time (for example 1 day) is calculated as the ratio of valid requests to the requests regarded as fraudulent; it would have been obvious to one of ordinary skill in the art to use Baranov teaching and calculate the ratio using the data required to generate the ratio as desired by the user) [Boranov, 0139]; and 
when it is determined that the second ratio is less than the second threshold (O'Sullivan, wherein the testing of the sample of click events for fraudulent clicks is directed to detecting fraudulent non-human clicks of the PPC link; and in response to a percentage of clicks failing the testing being greater than a pre-determined tolerance level (threshold), reducing a charge for clicks of the PPC link (punishing the fraudulent device; also, it would have been obvious of one of ordinary skill in the art to set the conditional statement as desired to meet the business requirements) [O’Sullivan, 0005], determining, by the device, the second media information display place as a suspected abnormal media information display place (Awadallah, when the threshold conditions in not met, the agent encodes and sends the recorded data to a bot detection server in step 310 (publishes the abnormal terminal)) [Awadallah, 0036]. 

Regarding claims 4, 11 and 18, applicant is performing the analysis of another parameter using second set of data which is representative of data collected over different time range, therefore, Boranov in view of O’Sullivan and Awadallah teaches system and method, wherein after the obtaining the second log information in the second time period, the method further comprises: 
obtaining, by the device based on the second log information, information about hit positions on a third media information display place (Baranov, data analysis may detect ; 
calculating, by the device, a first parameter according to the information about the hit positions, wherein the first parameter indicates a distribution status of the hit positions on the third media information display place (Baranov, the amount of fraud from a particular user for a certain period of time (for example 1 day) is calculated as the ratio of valid requests to the requests regarded as fraudulent; it would have been obvious to one of ordinary skill in the art to use Baranov teaching and calculate the ratio using the data required to generate the ratio as desired by the user) [Boranov, 0139]; 
determining, by the device, whether the first parameter falls within a preset threshold range (Baranov, the amount of fraud from a particular user for a certain period of time (for example 1 day) is calculated as the ratio of valid requests to the requests regarded as fraudulent; it would have been obvious to one of ordinary skill in the art to use Baranov teaching and calculate the ratio using the data required to generate the ratio as desired by the user) [Boranov, 0139]; and 
when it is determined that the first parameter does not fall within the preset threshold range (O'Sullivan, wherein the testing of the sample of click events for fraudulent clicks is directed to detecting fraudulent non-human clicks of the PPC link; and in response to a percentage of clicks failing the testing being greater than a pre-determined tolerance level (threshold), reducing a charge for clicks of the PPC link (punishing the fraudulent device; also, it would have been obvious of one of ordinary skill in the art to set the conditional statement as desired to meet the business requirements) [O’Sullivan, 0005], determining, by the device, that the third media information display place is a suspected abnormal media information display place (Awadallah, when the number of recorded interaction events exceeds the threshold value in step 308 (when the comparison of the determined value to the threshold . 

Regarding claims 7, 14 and 20, Boranov in view of O’Sullivan and Awadallah teaches system and method, wherein, when it is determined that the number of regions is greater than the first threshold in the preset time range, after determining, by the device, that the terminal is the abnormal terminal, the method further comprises: 
determining, by the device, a hit behavior on the media information display place corresponding to the abnormal terminal as invalid (Awadallah, when the number of recorded interaction events exceeds the threshold value in step 308 (when the comparison of the determined value to the threshold value is not met) , the agent encodes and sends the recorded data to a bot detection server in step 310 (publishes the abnormal terminal)) [Awadallah, 0036]. 


Claims 5 – 6, 12 – 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boranov et al. US Publication 2011/0196009 in view of O'Sullivan et al. US Publication 2008/0162200, Awadallah et al. US Publication 2010/0070620 and Sato US Publication 2017/0336866.

Regarding claims 5, 12 and 19, Boranov in view of O’Sullivan and Awadallah does not explicitly teach setting (assigning) weights for parameters. However, Awadallah teaches using weighted sum of attributes for analysis. Sato teaches system and method for setting weight coefficients as parameters (weighted parameter, e.g. some weight factor * data value of the parameter = weight coefficient as parameter which will be used for making calculations or evaluations) [Sato, 0029].

Boranov in view of O’Sullivan, Awadallah and Sato teaches system and method further comprising: 
setting, by the device, a weight value for each of the first ratio, the second ratio, and the first parameter [Sato, 0029]; 
calculating, by the device according to the weight value for each of the first ratio, the second ratio, and the first parameter, a second parameter corresponding to the suspected abnormal media information display place (Baranov, the amount of fraud from a particular user for a certain period of time (for example 1 day) is calculated as the ratio of valid requests to the requests regarded as fraudulent; it would have been obvious to one of ordinary skill in the art to use Baranov teaching and calculate the ratio using the data required to generate the ratio as desired by the user) [Boranov, 0139]; 
determining, by the device, whether the second parameter is greater than a third threshold (O'Sullivan, wherein the testing of the sample of click events for fraudulent clicks is directed to detecting fraudulent non-human clicks of the PPC link; and in response to a percentage of clicks failing the testing being greater than a pre-determined tolerance level (threshold), reducing a charge for clicks of the PPC link (punishing the fraudulent device) [O’Sullivan, 0005]; and 
when it is determined that the second parameter is greater than the third threshold, determining, by the device, that the suspected abnormal media information display place is an abnormal media information display place (Awadallah, when the number of recorded interaction events exceeds the threshold value in step 308 (when the comparison of the determined value to the threshold value is not met) , the agent encodes and . 

Regarding claims 6 and 13, Boranov in view of O’Sullivan and Awadallah and Sato teaches system and method, wherein, when it is determined that the second parameter is greater than the third threshold, after the determining, by the device, that the suspected abnormal media information display place is the abnormal media information display place, the method further comprises: 
determining, by the device, a hit behavior on the abnormal media information display place as invalid (Awadallah, when the number of recorded interaction events exceeds the threshold value in step 308 (when the comparison of the determined value to the threshold value is not met) , the agent encodes and sends the recorded data to a bot detection server in step 310 (publishes the abnormal terminal)) [Awadallah, 0036]. 



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Identifying and punishing cheating terminals that generate inflated hit rates”.


Response to Arguments

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because the amended claims integrate the abstract idea into a practical application and the claims are directed patent eligible subject matter without further inquiry beyond Step 2A of the 2019 PEG, is acknowledged and considered.
However, upon further consideration in view of applicant’s arguments, rejection of the amended claimed invention under 35 USC 101 is maintained and responded to in the updated reasons for why the claimed amended invention is not eligible for patent under 35 USC 101. For example, applicant added limitation “pushing the suspected abnormal media information display place for on-line punishment by marking a hit behavior corresponding to the suspected abnormal media information display place as invalid, and publishing the abnormal terminal”. However, applicant’s claimed invention does not positively punish the abnormal terminal, it only outputs the results of the analysis of historical data.

Applicant's argument that cited references do not teach amended invention as currently claimed is acknowledged and considered.
However, when an  updated search was performed in view of amended claimed invention and applicant’s arguments, new prior art was discovered which teach the claimed amended invention and have been cited. Therefore, applicant’s arguments are moot under new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delug et al. US Publication 2013/0325591 teaches system and method for click-fraud detection in online advertising.
Howe S Publication 2015/0262226 teaches system and method for identifying fraudulent and unconverted clicks in web advertisements.
Aaron et al. US Publication 2014/0156390 teaches system and method that measures location data to identify sources that fraudulently activate internet advertisements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

July 12, 2021